        Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 1 of 19
                                                                                            United States District Court
                                                                                              Southern District of Texas

                                                                                                  ENTERED
                                                                                                  April 03, 2020
                             IN THE UNITED STATES DISTRICT COURT
                                                                                              David J. Bradley, Clerk
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

DAVID CRUZ, Individually and for                             §
Others Similarly Situated,                                   §
                   Plaintiff,                                §
                                                             §
v.                                                           §           CASE NO. 4:19-cv-4386
                                                             §
3F TECHNOLOGIES, L.L.C. d/b/a                                §
PROGRESSIVE TECHNOLOGIES,                                    §
L.L.C., FERNANDO FERNANDEZ,                                  §
RAUL RODRIGUEZ and ROMAN                                     §
CORONADO,                                                    §
               Defendants.                                   §
                                                             §

                                             MEMORANDUM AND ORDER

           Before the Court in this Fair Labor Standards Act (“FLSA”) case is David

Cruz’s (“Plaintiff”) Motion to Dismiss 3F Technologies, LLC’s and Fernando

Fernandez’s                 First            Amended     Counterclaims      (“Motion”)    [Doc.     # 21].

3F Technologies,                     LLC        (“3F”)    and    Fernando     Fernandez    (collectively,

“Counterclaimants”) have responded.1 Plaintiff has not replied, and the time for him




1
           Defendants, 3F Technologies, L.L.C. d/b/a Progressive Technologies, L.L.C.’s and
           Fernando Fernandez’s Response to Plaintiff’s Motion to Dismiss Defendants’ First
           Amended Counterclaims [Doc. # 26].


P:\ORDERS\11-2019\4386MTD.docx 200402.1801
        Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 2 of 19




to do so has elapsed.2 The motion is ripe for consideration. Based on the parties’

briefing, pertinent matters of record, and relevant legal authority, the Court grants

Plaintiff’s Motion to Dismiss.

I.         BACKGROUND

           Plaintiff filed this action on November 7, 2019, seeking to recover unpaid

overtime compensation from his former employer, 3F. 3 Plaintiff filed suit against

3F and three individuals, Fernandez, Rodriguez, and Coronado. Plaintiff alleges

these individual Defendants each hold ownership interests in 3F and are joint

employers as defined by 29 U.S.C. § 203(d).4           Plaintiff alleges that he was

misclassified as an independent contractor, and was only paid “straight time,” or his

standard hourly wage, for all hours worked, including those in excess of 40 hours

per week. 5

           On December 11, 2019, Counterclaimants filed answers and counterclaims

seeking attorneys’ fees and declaratory judgment that 3F and Fernandez did not fall

within the FLSA’s definition of “employer” and that Plaintiff did not fall within the



2
           See S.D Tex. Loc. R. 7.4(E).
3
           Original Complaint [Doc. # 1] ¶ 1.
4
           Id. ¶¶ 9-11.
5
           Id. ¶¶ 25, 30, 61.


                                                2
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
        Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 3 of 19




FLSA’s definition of “employee.” 6 On January 31, 2020, Counterclaimants filed

amended counterclaims. 7

           Counterclaimants allege that Plaintiff was an independent contractor retained

by 3F from June 2019 to September 2019, based on two contracts executed by

Plaintiff and Counterclaimants on June 4, 2019, a Joint Agreement to Affirm

Independent Relationship (“Joint Agreement”) and a Master Trade Agreement

(“MTA”), in which the parties stated that they agreed that Plaintiff was an

independent contractor. 8 Copies of these agreements are attached as Exhibits A and

B, respectively, to Counterclaimants’ First Amended Counterclaims (the

“FACCs”).9 The Joint Agreement states that “[Plaintiff] meets the qualifications of



6
           See 3F Technologies, L.L.C. d/b/a Progressive Technologies, L.L.C.’s Original
           Answer and Original Counterclaim [Doc. # 14] ¶¶ 76-77, and Defendant, Fernando
           Fernandez’s Original Answer and Original Counterclaim [Doc. # 15] ¶¶ 76-77
           (together, “Counterclaims”).

           Defendants Rodriguez and Coronado have not answered or appeared in this matter.
           Fernandez alleges that he is the sole member of 3F.
7
           3F Technologies, L.L.C. d/b/a Progressive Technologies, L.L.C.’s First Amended
           Counterclaim [Doc. # 17] (“3F’s FACC”); Fernando Fernandez’s First Amended
           Counterclaim [Doc. # 18] (“Fernandez’s FACC”). 3F’s FACC and Fernandez’s
           FACC are virtually identical and citations to them will be to them jointly for ease
           of reference.
8
           FACCs ¶¶ 4-6.
9
           Courts reviewing motions to dismiss may consider “the complaint, its proper
           attachments, documents incorporated into the complaint by reference, and matters
           of which a court may take judicial notice.” Greater Houston Transp. Co. v. Uber

                                                3
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
        Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 4 of 19




an Independent Contractor under Texas Workers’ Compensation Act” and that

“[Plaintiff] is not an employee of [Counterclaimants].”10 The MTA states that

“[Plaintiff]             is      an          independent   contractor   and   not   an   employee   of

[Counterclaimants].”11                        The MTA also contains dispute resolution procedures

providing that “[a]ny and all claims by and between the parties hereto shall first be

submitted to mediation and, if not resolved in mediation then to binding arbitration,”

and that “[i]n the event of any dispute between [Counterclaimants] and [Plaintiff],

the prevailing party in any litigation related thereto shall be entitled to recover its

attorneys’ fees and costs.”12

           Counterclaimants claim that Plaintiff breached the MTA by claiming in this

lawsuit that he was an employee of 3F, in violation of his contractual agreement that

he was an independent contractor, and by filing this lawsuit instead of submitting

the dispute first to mediation and then arbitration, as required by the MTA.13



           Techs., Inc., 155 F. Supp. 3d 670, 680 (S.D. Tex. Dec. 18, 2015), citing Wolcott v.
           Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
10
           Ex. A to FACCs.
11
           Ex. B to FACCs at 4.
12
           Id. at 9.
13
           FACCs ¶¶ 7-8. Counterclaimants do not contend Plaintiff breached the Joint
           Agreement, but argue that that contract is probative of the parties’ intent in
           executing the MTA.


                                                             4
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
        Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 5 of 19




Counterclaimants also seek attorneys’ fees and costs pursuant to the fee shifting

provision in the MTA. 14

II.        MOTION TO DISMISS STANDARD

           A motion to dismiss under Rule 12(b)(6) is viewed with disfavor and is rarely

granted. Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (citing Harrington

v. State Farm Fire & Cas. Co., 563 F.3d 141, 147 (5th Cir. 2009)). The complaint

must be liberally construed in favor of the plaintiff, and all facts pleaded in the

complaint must be taken as true. Harrington, 563 F.3d at 147. The complaint must,

however, contain sufficient factual allegations, as opposed to legal conclusions, to

state a claim for relief that is “plausible on its face.” See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Patrick v. Wal-Mart, Inc., 681 F.3d 614, 617 (5th Cir. 2012).

           When there are well-pleaded factual allegations, a court should presume they

are true, even if doubtful, and then determine whether they plausibly give rise to an

entitlement to relief. Iqbal, 556 U.S. at 679. Rule 8 “generally requires only a

plausible ‘short and plain’ statement of the plaintiff’s claim, not an exposition of his

legal argument.” Skinner v. Switzer, 562 U.S. 521, 530 (2011). Additionally,

regardless of how well-pleaded the factual allegations may be, they must

demonstrate that the plaintiff is entitled to relief under a valid legal theory. See



14
           Id. ¶ 9.

                                             5
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
        Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 6 of 19




Neitzke v. Williams, 490 U.S. 319, 327 (1989); McCormick v. Stalder, 105 F.3d

1059, 1061 (5th Cir. 1997).

III.       DISCUSSION

           Counterclaimants argue that Plaintiff breached the MTA two ways: (1) by

claiming in this lawsuit that he was an employee of Counterclaimants; and (2) by

filing this lawsuit instead of submitting the dispute first to mediation and then

binding arbitration. Counterclaimants also seek recovery of attorneys’ fees pursuant

to a fee shifting provision in the MTA.

           A.          Whether the Counterclaims are Compulsory or Permissive

           Under Rule 13(a)(1), a compulsory counterclaim is one that “(A) arises out of

the transaction or occurrence that is the subject matter of the opposing party’s claim;

and (B) does not require adding another party over whom the court cannot acquire

jurisdiction.” Fed. R. Civ. P. 13(a)(1). Counterclaims that are not compulsory are

permissive. Fed. R. Civ. P. 13(b).

           A counterclaim arises out of the same transaction and occurrence as the

original claim if: (1) both the counterclaim and the original claim largely raise the

same issues of fact or law; (2) claim preclusion would bar a subsequent suit on the

counterclaim apart from the compulsory counterclaim rule; (3) the same evidence

will support or refute the respective claims; or (4) there is a logical relation between

the original claim and the counterclaim. RPV, Ltd. as Tr. For Village Tr. v.


                                               6
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
        Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 7 of 19




Netsphere, Inc., 771 F. App’x 532, 535 (5th Cir. 2019); Tank Insulation Int’l, Inc. v.

Insultherm, Inc., 104 F.3d 83, 85–86 (5th Cir. 1997). The general rule in the Fifth

Circuit is that a claim is compulsory if one of these tests is met. RPV, 771 F. App’x

at 535; Tank, 104 F.3d at 86; Coronado v. D N.W. Houston, Inc., No. H-13-2179,

2014 WL 2779548, at *2 (S.D. Tex. June 19, 2014). 15

           As discussed below, Counterclaimants’ breach of contract counterclaims are

not compulsory because their resolution requires a different legal and factual

analysis from Plaintiff’s FLSA claim. Counterclaimants’ claim for attorneys’ fees

is also not compulsory because that claim has not fully matured.

                       1.          Plaintiff’s Claim that He Was an Employee

           Counterclaimants argue that Plaintiff’s claim in this action that he was their

employee is “in violation of his contractual stipulation that he was an independent

contractor.”16 Plaintiff argues that Counterclaimants’ breach of contract claim must

be dismissed because the MTA is unconscionable and unenforceable as in conflict




15
           Other circuits view the four elements as factors to be considered in the overall
           analysis. See, e.g., Equitrans, L.P. v. Moore, 725 F. App’x 221, 224 (4th Cir. 2018)
           (“We ‘need not answer all these questions in the affirmative for the counterclaim to
           be compulsory’ because the inquiries ‘are less a litmus, more a guideline.’”)
           (quoting Painter v. Harvey, 863 F.2d 329, 331 (4th Cir. 1988)).
16
           FACCs ¶ 7.


                                                      7
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
        Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 8 of 19




with the FLSA.17 Counterclaimants sidestep the unconscionability issues, arguing

simply that it does not matter if the MTA conflicts with the FLSA because Plaintiff’s

agreement that he was an independent contractor prevented him from ever having

rights under the FLSA.

           The parties’ arguments miss the mark.         “[P]utting on an ‘independent

contractor’ label does not take the worker from the protection of the [FLSA].”

Rutherford Food Corp. v. McComb, 331 U.S. 722, 729 (1947).                    Neither the

subjective intent of the worker and employer nor the label they use to describe their

relationship controls whether the worker is an employee or an independent

contractor. See Watson v. Graves, 909 F.2d 1549, 1554 (5th Cir. 1990) (“We must

. . . look to the substantive realities of the relationship, not to mere forms or labels

ascribed to the laborer by those who would avoid coverage.”); Coronado, 2014 WL

2779548, at *2 (“The fact that a worker and her employer use the ‘independent

contractor’ label does not determine the outcome of the economic realities test or the

application of the FLSA.”) (Rosenthal, J.).

           Courts in the Fifth Circuit use “the ‘economic reality’ test to evaluate whether

there is an employer/employee relationship.” Gray v. Powers, 673 F.3d 352, 354

(5th Cir. 2012). Courts applying this test consider “whether the putative employer:


17
           The Court does not reach the question of whether the MTA is unconscionable and
           unenforceable.

                                               8
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
        Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 9 of 19




(1) possessed the power to hire and fire the employees, (2) supervised and controlled

employee work schedules or conditions of employment, (3) determined the rate and

method of payment, and (4) maintained employment records.”                  Williams v.

Henagan, 595 F.3d 610, 620 (5th Cir. 2010).

           The statement in the MTA that “[Plaintiff] is an independent contractor and

not an employee of [Counterclaimants]” is nothing more than a label representing

the parties’ subjective intent. 18 The parties’ putative (or actual) subjective intent is

not relevant to the economic reality test. See Watson, 909 F.2d at 1554; Real v.

Driscoll Strawberry Assocs., Inc., 603 F.2d 748, 755 (9th Cir. 1979) (“[T]he

subjective intent of the parties to a labor contract cannot override the economic

realities reflected in the factors described above.”) (citing Usery v. Pilgrim Equip.

Co., 527 F.2d 1308, 1315 (5th Cir. 1976)).

           Because the parties’ intent in executing the MTA is not probative of the

economic realities of the parties’ relationship, counterclaims based on wording in

the MTA require a different legal and factual analysis than Plaintiff’s FLSA claim.

Plaintiff’s FLSA claim requires the Court to apply the economic reality test.

Counterclaimants’ claims against Plaintiff require the Court to construe the language

of the MTA and determine its scope and enforceability.



18
           Ex. B to FACCs at 4.

                                             9
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
       Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 10 of 19




           As a result of this different legal and factual analysis, Plaintiff’s FLSA claim

and Counterclaimants’ claims would not be supported or refuted by common

evidence. Plaintiff’s FLSA claim will be supported or refuted by evidence of

Plaintiff’s relationship with Defendants at his job after he signed the MTA.

Counterclaimants’ claims, on the other hand, will be supported or refuted by the

language of the MTA and possibly evidence of the parties’ conduct and intent prior

to signing the MTA. Accordingly, there is no logical relationship between Plaintiff’s

FLSA claim and Counterclaimants’ claims.

           Counterclaimants’ claims would not be barred by claim preclusion or res

judicata in a subsequent suit. “Res judicata ‘precludes the parties or their privies

from relitigating issues that were or could have been raised’ in a prior proceeding

that was decided on the merits.” Butler v. Endeavor Air, Inc., --- F. App’x ---, 2020

WL 1061336, at *2 (5th Cir. 2020) (quoting Allen v. McCurry, 449 U.S. 90, 94

(1980)). “In Texas, for res judicata to apply, three elements must be present:

‘(1) a prior final judgment on the merits by a court of competent jurisdiction;

(2) identity of parties or those in privity with them; and (3) a second action based on

the same claims that were raised or could have been raised in the first action.’”

Calderon v. Bank of N.Y. Mellon, 791 F. App’x 453, 456 (5th Cir. 2019) (quoting

Citizens Ins. Co. of Am. v. Daccach, 217 S.W.3d 430, 449 (Tex. 2007)).

Counterclaimants’ claims would not meet the third element of this test because they

                                              10
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
       Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 11 of 19




are for breach of contract, a claim different from Plaintiff’s FLSA claim. See Cortes

v. Distribuidora Monterrey Corp., No. 3:08–CV–1077–M, 2008 WL 5203719, at *1

(N.D. Tex. Dec. 11, 2008) (holding that employer’s counterclaims for breach of

contract, conversion, and theft “would not be barred by res judicata if brought in a

later suit, because they do not involve the same claim or cause of action as the FSLA

claim.”).

           Counterclaims based on Plaintiff’s classification in the MTA therefore do not

arise out of the same transaction and occurrence as Plaintiff’s FLSA claim, would

not be supported or refuted the same evidence as Plaintiff’s FLSA claim, are not

logically related to Plaintiff’s FLSA claim, and would not be barred by res judicata

if brought in a subsequent suit. The counterclaims are permissive under Rule 13.

                       2.          Plaintiff’s Failure to Submit This Dispute to Mediation and
                                   Arbitration

           Counterclaimants further argue that Plaintiff breached the MTA by filing this

lawsuit instead of submitting the dispute to mediation and then binding arbitration

as required by the MTA.19 The MTA provides that “[a]ny and all claims by and



19
           Counterclaimants argue by implication that the dispute resolution provisions in the
           MTA are binding and enforceable. Yet, Counterclaimants have not initiated
           mediation or arbitration, and have not move to compel such proceedings in the face
           of Plaintiff’s suit. Dispute resolution clauses like the one at issue can be waived if
           not invoked within a reasonable amount of time of the filing of a dispute subject to
           the clause. Miller Brewing Co. v. Fort Worth Distrib. Co., Inc., 781 F.2d 494, 497
           (5th Cir. 1986) (“‘The right to arbitration, like any other contractual right, can be

                                                      11
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
       Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 12 of 19




between the parties hereto shall first be submitted to mediation and if not resolved

in mediation then to binding arbitration.”20

           Determining whether a dispute falls within the scope of a mediation or

arbitration agreement requires two separate determinations: First, a court considers

“whether there is a valid agreement to arbitrate [or mediate] between the parties.”

Tittle v. Enron Corp., 463 F.3d 410, 418 (5th Cir. 2006). If the court finds that a

valid arbitration or mediation agreement does exist, the court must then determine

“whether the dispute in question falls within the scope of that arbitration agreement.”

Id. Courts apply state law to determine contract validity, First Options v. Kaplan,

514 U.S. 938, 944 (1995), and apply federal law to decide whether the parties’

dispute is within the scope of an arbitration agreement. Wash. Mut. Fin. Grp., L.L.C.

v. Bailey, 364 F.3d 260, 263 (5th Cir. 2004).

           Counterclaimants’ claim that Plaintiff breached the MTA by filing this lawsuit

thus requires the Court to apply state principles of contract law to determine the

validity of the MTA, and federal law to determine the scope of the dispute resolution

clause in that agreement. As discussed above, resolution of Plaintiff’s FLSA claim



           waived.’”) (quoting Cornell & Co. v. Barber & Ross Co., 360 F.2d 512, 513 (D.C.
           Cir. 1966) (per curiam)). These circumstances may raise serious questions, but the
           Court does not decide whether the dispute resolution provisions in the MTA are
           enforceable or whether Counterclaimants have waived rights under those clauses.
20
           Ex. B to FACCs at 9.

                                               12
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
       Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 13 of 19




turns on the economic reality test. Gray, 673 F.3d at 354. Because the economic

reality test does not require the Court to determine the validity or scope of the dispute

resolution provision in the MTA, counterclaims alleging violations of that provision

require different legal and factual analyses from that involved in resolving Plaintiff’s

FLSA claim. In sum, the counterclaims based on alleged violations of the dispute

resolution provision in the MTA do not arise out of the same transaction and

occurrence as Plaintiff’s FLSA claim. Such counterclaims are permissive.

                       3.          Attorneys’ Fees

           Counterclaimants also seek a judgment against Plaintiff for the attorneys’ fees

and costs they have accrued and will accrue in defending this litigation.

Counterclaimants rely on the MTA’s fee shifting clause that provides “[i]n the event

of any dispute between [Counterclaimants] and [Plaintiff], the prevailing party in

any litigation related thereto shall be entitled to recover its attorneys’ fees and

costs.” 21

           Counterclaimants claim for attorneys’ fees and costs is not yet mature. This

claim is contingent upon the adjudication of alleged breaches of the MTA. Since

the breach of contract counterclaims have not been adjudicated, there is no




21
           FACCs ¶ 6; Ex. B to FACCs at 9.

                                                     13
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
       Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 14 of 19




“prevailing party” to whom attorneys’ fees and costs may be awarded. Additionally,

as Counterclaimants note, attorneys’ fees and costs are continuing to accrue.

           “Under Rule 13(e), a counterclaim that does not mature at the time of the

initial pleading need not be asserted, ‘even if it arises out of the transaction or

occurrence that is the subject matter of the opposing party's claim’ because ‘the after-

acquired claim is not considered a compulsory counterclaim under Rule 13(a) and a

failure to interpose it will not bar its assertion in a later suit.’” Coronado, 2014 WL

2779548, at *3 (quoting 6 CHARLES A. WRIGHT, ARTHUR R. MILLER, MARY KAY

KANE, FEDERAL PRACTICE & PROCEDURE § 1428 at 246 (3d ed. 2010)); see also

Welsh v. Fort Bend Ind. Sch. Dist., 860 F.3d 762, 766 (5th Cir. 2017) (“We also find

instructive Texas’s compulsory counterclaim rule, under which a party must assert

as a counterclaim any action arising out of the same transaction as the claim so long

as the action is mature at the time of filing the pleading.”) (citing Tex. R. Civ.

P. 97(a)). Counterclaimants’ claim for attorneys’ fees and costs is permissive

because that claim has not yet matured.

           B.          Whether There         Is   Supplemental   Jurisdiction   Over   the
                       Counterclaims

           Because Counterclaimants’ claims are permissive, there must be an

independent jurisdictional basis for this Court to act on the claims. Plaintiff and




                                                   14
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
       Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 15 of 19




Counterclaimants each are citizens of Texas.22 The counterclaims are state law

causes of action. Therefore, there is no original federal subject matter jurisdiction

over the counterclaims.

           Supplemental jurisdiction requires the claims to be “so related to claims in the

action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.”              28 U.S.C.

§ 1367(a). More specifically, a court has supplemental jurisdiction over state claims

“when the state and federal claims ‘derive from a common nucleus of operative fact’

and are so linked that the plaintiff ‘would ordinarily be expected to try them all in

one judicial proceeding.’” Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.

546, 580 (2005) (citation omitted); see also Saenz v. Austin Roofer's Supply, LLC,

664 F. Supp. 2d 704, 707 (W.D. Tex. 2009) (for federal courts “to decide state claims

that lack an independent basis of jurisdiction, [they] must find that the state and

federal claims ‘derive from a common nucleus of operative facts . . . .’”) (quoting

United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966)).

           In response to Plaintiff’s motion, Counterclaimants allege superficially that

their counterclaims are part of the same case or controversy as Plaintiff’s FLSA




22
           See FACCs ¶¶ 2-3.


                                              15
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
       Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 16 of 19




claim, but offer no further explanation.23                    For reasons similar to the

permissive/compulsory counterclaim analysis, the Court concludes the exercise of

supplemental jurisdiction over the counterclaims is not warranted. Courts in this

district and elsewhere have held that an employer’s counterclaim claim for breach

of an employment contract is not part of the “same case or controversy” as an

employee’s FLSA suit. 24 Counterclaims for breach of an employment contract


23
           See FACCs ¶ 1. The parties did not address in their briefing the question of whether
           the Court has jurisdiction to hear the claims asserted by Counterclaimants. The
           Court nevertheless considers the issue sua sponte. MCG, Inc. v. Great W. Energy
           Corp., 896 F.2d 170, 173 (5th Cir. 1990) (“Federal courts, both trial and appellate,
           have a continuing obligation to examine the basis for their subject-matter
           jurisdiction. The issue may be raised by parties, or by the court sua sponte, at any
           time.”).
24
           See Coronado, 2014 WL 2779548, at *3 (concluding that counterclaim alleging
           breach of a contract stating that plaintiff was an independent contractor was
           permissive counterclaim); Anderson v. P.F. Chang’s China Bistro, Inc., NO. 16-
           14182, 2017 WL 3616475, at *6 (E.D. Mich. Aug. 23, 2017) (“Although there
           would be some evidentiary overlap regarding the type of duties that [plaintiff]
           performed as a Sous Chef, the Counterclaims would involve a substantial amount
           of additional evidence that would not be necessary to prove or defend [plaintiff’s]
           claim.”); Sneed v. Wireless PCS Ohio #1, LLC, No. 1:16-cv-1875, 2017 WL
           879591, at *2 (N.D. Ohio Mar. 6, 2017) (finding counterclaims were permissive and
           declining to exercise supplemental jurisdiction over them because “Plaintiff’s claim
           will focus on how many hours he worked, how much he was paid, and whether he
           was considered an employee under the FLSA. Defendants’ counterclaims will
           involve questions of whether plaintiff . . . failed to perform the requirements of his
           oral employment agreement with defendants.”); Hose v. Henry Indus., Inc., No. 13–
           cv–2490, 2014 WL 1356039, at *2 (D. Kan. Apr. 7, 2014) (concluding that the court
           lacked jurisdiction to hear a counterclaim alleging breach of contract “premised on
           a written document which will carry minimal weight in the classification of Hose
           for FLSA purposes.”); see also Iniesta v. Ula’s Washington, LLC, No. H-17-2668,
           2018 WL 3912256, at *3 (S.D. Tex. July 18, 2018) (report and recommendation
           adopted, 2018 WL 3880286 (S.D. Tex. Aug. 15, 2018)) (concluding that

                                                 16
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
       Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 17 of 19




“require a different legal and factual analysis than the FLSA claims.” Coronado,

2014 WL 2779548, at *4. “FLSA claims turn on whether, under the economic

realities of the [plaintiffs’] relationship with [defendants], they are employees, not

how they were labeled in [a contract].                By contrast, [breach of contract]

counterclaims turn on the contract language and issues of consideration,

conscionability, and defendant's damages, including attorney fees.” Id.

           Chief Judge Rosenthal’s analysis in Coronado is persuasive here.

Counterclaimants’ causes of action are not part of the same case or controversy as

Plaintiff’s FLSA claim. Plaintiff’s FLSA claim turns on the economic reality test,

that is, the conditions and duties of Plaintiff’s work, and Defendants’ payment

policies while Plaintiff was employed. On the other hand, Counterclaimants’ claims

require the Court to determine the parties’ intent at the time of contracting, and the

enforceability and scope of various provisions in the MTA. The provisions in the

MTA relevant to Counterclaimants’ claims have no bearing on the economic reality

test and are thus unrelated to resolution of Plaintiff’s FLSA claim.

           Even if Counterclaimants’ claims arguably could be deemed part of the same

case or controversy as Plaintiff’s FLSA claim, the Court would exercise its



           restaurant’s counterclaims for theft, conversion and fraud were related to the
           allegation that employee pocketed money paid by the restaurant’s customers which
           had “nothing to do with the number of hours Plaintiff worked or the manner in which
           his tips were calculated.”).

                                               17
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
       Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 18 of 19




discretion to decline to exercise supplemental jurisdiction. “[D]istrict courts may

decline to exercise supplemental jurisdiction” when “there are other compelling

reasons for declining jurisdiction.” 28 U.S.C. § 1367(c)(4). “In FLSA cases, the

Fifth Circuit has ‘been hesitant to permit an employer to file counterclaims . . . for

money the employer claims the employee owes it, or for damages the employee’s

tortious conduct allegedly caused.’” Coronado, 2014 WL 2779548, at *4 (quoting

Martin v. PepsiAmericas, Inc., 628 F.3d 738, 740 (5th Cir. 2010)). The Fifth Circuit

has explicitly acknowledged that its own precedent “suggests that [breach of contract

counterclaims] should not be addressed in a FLSA action.” Gagnon v. United

Technisource, Inc., 607 F.3d 1036, 1042 (5th Cir. 2010) (affirming district court’s

refusal to hear employer’s breach of contract counterclaim in employee’s FLSA

case); see also Brennan v. Heard, 491 F.2d 1, 4 (5th Cir. 1974) (noting that the only

function of the federal judiciary under the FLSA “is to assure to the employees of a

covered company a minimum level of wages” and holding that “[a]rguments and

disputations over claims against those wages are foreign to the genesis, history,

interpretation, and philosophy of the [FLSA].”), overruled on other grounds,

McLaughlin v. Richland Shoe Co., 486 U.S. 128 (1988).

           The Court concludes that there is no independent jurisdictional basis to

exercise subject matter jurisdiction over the counterclaims in this case. Even if there




                                             18
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
       Case 4:19-cv-04386 Document 28 Filed on 04/03/20 in TXSD Page 19 of 19




were, this Court would decline to exercise supplemental jurisdiction over the

permissive counterclaims advanced against Plaintiff in this case.

IV.        CONCLUSION AND ORDER

           The Court concludes that the counterclaims asserted by Counterclaimants are

permissive under Rule 13. The Court further concludes that there is no independent

subject matter jurisdiction over the counterclaims. Even if supplemental jurisdiction

existed, the Court finds compelling reasons why the exercise of supplemental

jurisdiction over the counterclaims is not warranted.

           For the foregoing reasons, it is hereby

           ORDERED that Plaintiff’s Motion to Dismiss Defendants’ First Amended

Counterclaims is GRANTED and 3F’s and Fernandez’s First Amended

Counterclaims are DISMISSED with prejudice. It is further

           ORDERED that on or before April 21, 2020, Plaintiff shall present evidence

of service on Defendants Raul Rodriguez and Roman Coronado. Plaintiff is advised

that failure to comply by the April 21, 2020, deadline will result in dismissal of this

case pursuant to Rule 4(m) of the Federal Rules of Civil Procedure as against any

unserved Defendant.

                                          3rd day of April, 2020.
           SIGNED at Houston, Texas, this ___




                                              19              NAN Y F. ATLAS
P:\ORDERS\11-2019\4386MTD.docx 200402.1801
                                                     SENIOR UNI   STATES DISTRICT JUDGE
